 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   KJONNA OGGS,                                         Case No.: 18cv1361-CAB-LL
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13   v.                                                   MOTION FOR APPOINTMENT OF
                                                          COUNSEL FOR DEPOSITION
14   O. NAVARRO, Correction Officer, et al.,
15                                    Defendants.         [ECF No. 48]
16
17
18         On August 14, 2019, nunc pro nunc, Plaintiff, a state prisoner proceeding pro se and
19   in forma pauperis, filed a motion requesting that this Court appoint counsel for the limited
20   purpose of Defendants’ deposition of Plaintiff, and to postpone his deposition until the
21   Court rules on Plaintiff’s motion requesting counsel. ECF No. 48. In support of his request
22   for counsel, Plaintiff claims that assistance of counsel is “highly necessary” because
23   (1) Plaintiff is receiving help to litigate this case; (2) he reads and writes at a second-grade
24   level; (3) “he is an extreme mental health case with multiple health diagnoses”; and (4) he
25   suffers from severe memory problems. Id. at 1-2. Plaintiff further contends that he needs
26   counsel in order to answer questions, help him read and understand, and prevent him from
27   incriminating himself. Id. at 2. Having considered Plaintiff’s motion and the applicable
28   law, the motion is DENIED WITHOUT PREJUDICE for the reasons set forth below.

                                                      1
                                                                                     18cv1361-CAB-LL
 1         There is no constitutional right to the appointment of counsel in § 1983 cases.
 2   Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981) (citation omitted). However, the
 3   Ninth Circuit has held that “a court may under ‘exceptional circumstances’ appoint counsel
 4   for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1).” Palmer v. Valdez, 560 F.3d
 5   965, 970 (9th Cir. 2009) (quoting Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103
 6   (9th Cir. 2004). “When determining whether ‘exceptional circumstances’ exist, a court
 7   must consider ‘the likelihood of success on the merits as well as the ability of the petitioner
 8   to articulate his claims pro se in light of the complexity of the legal issues involved.’” Id.
 9   (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.1983)). Neither of these
10   considerations is dispositive and instead must be viewed together. Id. (citing Wilborn v.
11   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
12         Thus far, Plaintiff has submitted several documents without the assistance of legal
13   counsel. In addition to the instant motion, Plaintiff has submitted a complaint [ECF
14   Nos. 1, 2] and a response to an Order to Show Cause [ECF No. 40]. From the Court’s
15   review of these documents, it is clear that Plaintiff is able to articulate the claims of his
16   case, despite Plaintiff’s claims of difficulties due to his mental health and memory issues.
17   Plaintiff’s filings are coherent, focused, and demonstrate an active understanding of the
18   issues presented. Additionally, there is no indication that the issues are overly complex.
19   Although it is too early for the Court to determine Plaintiff’s likelihood of success on the
20   merits, Plaintiff fails to establish the requisite “exceptional circumstances” that would
21   warrant the appointment of counsel. Therefore, the Court finds at this stage of the pleadings
22   Plaintiff has not provided a showing of “exceptional circumstances” justifying the
23   appointment of legal counsel. See Estrada v. Sayre, No. 12-CV-00592-LHK, 2013 WL
24   5073773, at *2 (N.D. Cal. Sept. 13, 2013) (denying Plaintiff’s motion for appointment of
25   counsel for his deposition after finding Plaintiff capable of proceeding with his claims pro
26   se and deeming it too early to evaluate the strength of Plaintiff’s claims). Accordingly,
27   Plaintiff’s motion for appointment of counsel for his deposition is DENIED WITHOUT
28   PREJUDICE.

                                                    2
                                                                                     18cv1361-CAB-LL
 1         Plaintiff also asks for his deposition to be postponed pending the issuance of the
 2   Court’s ruling on the instant motion. ECF No. 48 at 1. On September 6, 2019, the Court
 3   granted Defendants’ ex parte application to modify the Scheduling Order, in which they
 4   requested moving Plaintiff’s deposition to November 4, 2019. ECF No. 50; see also ECF
 5   No. 49 at 1-2. Therefore, the Court finds that Plaintiff’s request to postpone his deposition
 6   is now MOOT.
 7         IT IS SO ORDERED.
 8   Dated: September 6, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                   18cv1361-CAB-LL
